El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
*761Esta apelación lia sido interpuesta por el El Pueblo de Puerto Rico contra sentencia que absolvió al apelado de una denuncia, por el fundamento de que no le imputa el_delito por ■que se le persigue.
El apelado fue denunciado porque en determinada fecba y actuando como chauffeur de cierto automóvil conducía pa-sajeros en él por la calle Real entre la ciudad de Ponce y su playa, cobrando a dichos pasajeros cinco centavos por pasaje, ■estando dicha ruta entonces servida por una línea de ómni-bus autorizada por la Comisión de Servicio Público, violando .así la orden de la expresada comisión que prescribe que nin-gún automóvil podrá transportar pasajeros cobrando menos ■de 10 centavos por pasaje entre la ciudad de Ponce y su playa por la ruta servida por los ómnibus autorizados por la mencionada comisión.
La orden a que se refiere la denuncia, que es la de 20 de diciembre de 1928, después de hacer referencia a cierta re-gla del reglamento para vehículos de motor de servicio pú-blico con capacidad autorizada no mayor de siete pasajeros, ordena fijar y fija una tarifa mínima de 10 centavos por cada persona, para la transportación de pasajeros por los auto-móviles comprendidos en dicho' reglamento en toda o en -cualquier parte de la ruta servida por las líneas de automó--viles (guaguas) en la ciudad de Ponce y su playa.
Resolviendo la corte inferior la excepción previa opuesta .-a la denuncia sostuvo aquélla por entender que esa orden de la comisión se refiere a los dueños de los automóviles que se ■dediquen a ese servicio, bien sea una persona natural o ju-rídica, y no al chauffeur, toda vez que el reglamento especi-fica la responsabilidad en que incurren los chauffeurs cuando ■ellos violan el reglamento en ciertos aspectos o dejan de cum-plir con ciertos requisitos de él, estando además penados los chauffeurs por- otras violaciones de la ley de automóviles.
No dice esa orden que sea aplicable solamente a los due-*762ños de los automóviles que la infringen, sin que sea funda-mento para llegar a esa conclusión el que en el reglamento se especifique la penalidad de los chauffeurs por otras in-fracciones y que estén penados también por otras violaciones-de la ley de automóviles. Esa orden es general por sus tér-minos y no bace referencia a personas.determinadas, por lo que es aplicable a cualquier persona que la infrinja.

La sentencia apelada debe ser revocada y devolverse el caso para ulteriores procedimientos.

Los Jueces Asociados Señores Wolf y Texidor disintie-ron.*